Title: To Thomas Jefferson from William Short, 12 March 1787
From: Short, William
To: Jefferson, Thomas



My dear Sir
Paris March 12. 1787

This letter with the others inclosed would have been sent two days sooner but for a mistake in the post-days of Aix. I waited until saturday without writing because I wished to be able to give you some information of your map; and from saturday until to-morrow the post does not set out for Aix.—The engraver kept his word and went through all your corrections in the course of the last week. Saturday I went over the three first parallels of latitude with him at his house and found only nineteen errors. This gave me great hopes for the rest, but my expectations have been in some measure disappointed. I employed yesterday in going over the remainder of the map at home. The errors amount to sixty three  in the whole. I returned the map to the engraver with the corrections marked, yesterday, and he promised that they should be finished to-day: most of them will be easily rectified. It is only in the quarter of Malverne hills that there can be any difficulty. I am to go to his house in the course of the day to explain that part to him; so that to-morrow without fail the engraver’s part will be finished.—The next thing is the striking off the two hundred and fifty copies for yourself. I take it for granted it is to be on the same paper with the proof sheet, as you said nothing to the contrary. You said nothing to me Sir on the arrangements you made with the engraver and of course I know not what he is to be paid. I have consulted Mr. Petit, on this subject; he says that you said nothing to him about it. I think it probable from some hints the engraver dropped the other day that he will speak to me more clearly on the affair to-day. I imagine from the nature of the work that no price could have been fixed with him before your departure, and in that case that it is a case of conscience with him.—Mr. Demarra, the person who employed the engraver I believe, and who thinks he has some merit in the matter asked me the other evening at the Abbe Morelets to give him one of the maps as the only recompense that he desired for his trouble. I had no right to give what did not belong to me, and yet as he talked of recompense I did not know how to answer in the negative, and some answer being necessary, I was obliged to say yes.
Twelve letters Sir are herewith inclosed to you. One of them is of a size and shape which made me doubt whether it was made up of letters only or other papers, and of course I doubted whether you would chuse it should be sent in this manner. If I have done wrong in sending it I hope you will excuse it as I have no data by which to determine the nature of its contents. With respect to a parcel of magnets sent from London I have had no hesitation in retaining them. But I am at a loss with respect to Lackington’s catalogue: it came by the diligence and might be sent to you in the same manner if I had your address. I beg you to say what you would wish to be done in such cases. There is inclosed also a letter from Miss Jefferson, one from Mde. de Tott, and another from Mde. de Tessé. The latter undoubtedly contains a repeating dose of what I had the day before yesterday at her house. You will easily suppose the nature of it when I tell you that she had recieved the seeds expected from L’Orient a few hours before I got there. They must have been at least twenty days on the road, for Mde. de Tessé recieved them the same day of their arrival at Paris.

Mr. Petit desires I will let you know that your horse, which you had never put to the cabriolet goes in it comme un bijou. From the beginning he has made no resistance and shews that he has been accustomed to it. Mr. Petit drives him into Paris every day and purposes doing the same with the other also as he has recovered from his sickness which was for one while alarming. He has been well taken care of and indeed they are all properly attended to.
I recieved yesterday letters from Virginia via London. Among them is one from Mr. F. Skipwith as late as the 26. Jany. He gave to me a list of the acts passed at the late session of Assembly. You will see how numerous they are; but it is probable the number is not thought sufficient since the Adjournment is to the last of this month only. Mr. Skipwith gives me some account also of a late dreadful fire in Richmond. It has consumed all the houses on both sides the main street from Currie’s dwelling house to Truehearts long store, whether these incluse I cannot say, but rather suppose not from a recollection of their situation. Mr. Skipwith adds that the principal sufferers among my acquaintance are Dr. Currie—Dr. Foushee, £400 a year rent in his houses. Nothing now remains to this poor and perfectly honest man, who seems pursued by fate, but the ground on which his houses stood and his profession, with this a wife and family to support. I feel for his distresses really in the most afflicting manner. Mr. Skipwith seems also more affected by them, than by his own.—The loss of his company is estimated at £5000 in goods and £2000 in houses. Another misfortune which he had not heard of when he wrote me, and which I learned yesterday, from Mr. Ogilvy who inclosed me the letters from Virginia, is the failure of Mr. Eyre an old and well established merchant of London with whom Mr. Skipwith had entered into partnership. Mr. Ogilvy thinks this will irrecoverably ruin the credit of the company. I have never felt myself so sincerely distressed by the pecuniary losses of a friend. There is a something in the fortunes of those who have been always struggling against unfavorable circumstances and situations in life that attaches us much more to them, than to those who, sailing under prosperous gales, have never met with a storm.—Mr. Ogilvy adds that he has written to Mr. Skipwith to desire his immediate return to London in order to put his deranged affairs into a train of settlement. This circumstance joined to a paragraph in Mr. Skipwith’s letter will shew you that there is a certainty your daughter Polly will come to Europe under his care.—Mr. Skipwith after desiring me to inform you that your daughter and the family of Eppington were in perfect health, says  he has lately recieved a letter from Mr. Eppes desiring he would take charge of Miss Polly in case it was his intention to return to Europe in the Spring. He adds the pleasure it would have given him had that been the case: but as it was not he had advised Mr. Eppes to send her under the care of Capt. Roberts of the Judith Randolph, an exceedingly prudent and gentlemanly man. I know not if this is the same of whom Mr. Eppes has already spoken to you.
I recieved two days ago by the Rhinegrave of Salm, a letter from Mr. Dumas inclosing one for Mr. Jay. He tells me that this is sent open that I may read it and extract from it such parts as you would chuse to see on your return here. He desires me also to let him know If I know what is meant by the ouverture of which he speaks, in order that he may write to me confidentially on the subject, and send me such information as may be proper to forward to Congress in your absence. I have answered him in the affirmative, and have taken the extracts from his letter as he requested.
I wrote to M. de Reyneval after your departure and have recieved the two passeports; one has been given to Petit, the other is inclosed to you.
I have been forced by M. de Crevecoeur and Mr. Barrett to engage to press again M. de Colonia; and in consequence wrote him a letter this morning desiring he would give me a rendezvous. He was not at home, so that I have as yet no answer. I have been induced into this measure not so much from an expectation of success as to avoid the appearance of neglect and inattention in the eyes of those gentlemen, whom I cannot bring to believe that I have not the honor of being Chargé des affaires under the commission of Congress and of course cannot be known of right to any of these bureaux, except as sent in the character of a common messenger. M. de Crevecoeur insists with obstinacy that if I do not succeed with M. de Colonia I must go to Versailles to pay a visit to the Duke of Harcourt. You will readily concieve how disagreeable the alternative of risquing to do an impropriety or of meeting the censures of M. de Crevecoeur, M. Barrett, and all the American merchants who are suffering or may suffer by this affair. I am very anxious my dear Sir to hear from you, as well to know whether you feel any good effects from your journey as to satisfy the incessant enquiries of all your friends here whom I see. None of whom however can be half so much attached to you either by the ties of affection or gratitude as Your friend & servant,

W Short



I saw M. de la fayette yesterday morning at his house. He hopes you will not follow the example of M. de Simiane (the husband of the beauty of that name) who lately put an end to himself by a coup de pistolet at Aix.

